DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/16/2021 is acknowledged.
Claims 12, 13, and 19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.  The examiner notes that claim 13 was not listed as withdrawn, however since it is both dependent on claim 12 and requires the particulars of claim 12, it is clearly also withdrawn as being tied to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froggatt et al. (U.S. PGPub No. 2018/0172920 A1).
As to claim 1, Froggatt discloses and shows in figure 6, a system for fiber optic alignment, the system comprising: 

an interferometer (26) communicably coupled to the light source, the interferometer arranged intermediate the light source and a first optical fiber (fibers connected to circulators shown in figure 6 which put light into and collect light coming from multi-core fiber 10) to be aligned with a second optical fiber (10) ([0049], ll. 1-11); 
a detector (shown in the legend but not labeled with a number) communicably coupled to an output of the interferometer (via circulators and output fibers shown) ([0049], ll. 18-21); and 
a computing system including an optical analysis processing circuit, the optical analysis processing circuit including a processor and memory, the memory being structured to store instructions that, when executed by the processor, cause the processor to (32) ([0049], ll. 21-26): 
generate a control signal for the light source to project a beam through the interferometer to produce a measurement beam directed through the first optical fiber towards the second optical fiber and a reference beam ([0049], ll. 1-12; where implicitly the source relies on some type of control signal to function as it is a tunable electronic based optical source); 
detect, via the detector, an interference beam from the second optical fiber based on the measurement beam ([0049], ll. 7-12 and ll. 18-21); and 
move a position of the first optical fiber relative to the second optical fiber based on the interference beam and the reference beam (via rotator 22) ([0050], step S4 and S5 from figure 5).

As to claim 4, Froggatt discloses a system, wherein moving the position of the first optical fiber relative to the second optical fiber is performed to maximize a power of the interference beam relative to the measurement beam ([0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Froggatt et al.
As to claim 3, Froggatt discloses and shows in figure 6 a system, wherein the instructions further cause the processor to: receive, from the detector, a beat signal corresponding to the reference beam and the interference beam; and perform a Fourier transform (FFT) of the beat signal to generate an optical Fourier domain reflectometry (OFDR) signal; wherein moving the position of the first optical fiber relative to the second optical fiber is performed to maximize the OFDR signal (i.e. increase amplitude) ([0049], ll. 7-12 and ll. 18-21; [0058]).

	However, the examiner takes Office Notice that using a Fast Fourier transform as an efficient means by which to algorithmically calculate a Fourier Transform.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Froggatt does not explicitly disclose where the Fourier transform is a Fast Fourier Transform in order to provide the advantage of expected results in using an extremely common processing technique to quickly transform data by reducing the number of calculations required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Motamedi et al. (U.S. PGPub No. 2004/0036886 A1) in view of Froggatt (U.S. PGPub No. 2011/0273719 A1, Frog2 hereinafter).
As to claims 8 and 15, Motamedi discloses and shows in figures 1 and 4, a system for photonic device testing, the system comprising: 
a light source (322) configured to be tuned across a plurality of wavelengths ([0030], ll. 1-4); 

a detector (332a and 332b) communicably coupled to an output of the interferometer (explicitly shown in figure 1) ([0032], ll. 8-12); and 
a computing system including an optical analysis processing circuit (306), the optical analysis processing circuit including a processor and memory, the memory being structured to store instructions that, when executed by the processor, cause the processor to ([0034]): 
generate a control signal (from component 502) for the light source to project a beam through the interferometer to produce a measurement beam directed through the first optical fiber and a reference beam (from arm 308); sweep the beam from the light source across a plurality of wavelengths ([0030], ll. 4-12; [0045], ll. 1-12); 
receive, from the detector, a beat signal corresponding to the reference beam and an interference beam from the second optical fiber of the DUT (as modified below) ([0030], ll. 10-16; [0032], ll. 8-12); and 
perform a fast Fourier transform (FFT) within segmented windows of the beat signal to generate an output signal for determining one or more characteristics (e.g. PDL) of the DUT (Abstract, ll. 1-5; [0034]; [0040]; [0061])).
Motamedi does disclose in ([0029], ll. 1-3) that the DUT is a M-length optical fiber, but also discloses that “other optical devices may certainly be used”.  Further the examiner notes that figure 4 could be interpreted to broadly encompass the instant 
Motamedi does not explicitly disclose where a DUT with and a second optical fiber corresponding to an output of the DUT.  
However, Frog2 does disclose in ([0003], ll. 1-9; [0005]; claim 23 of Froggatt, ll. 13-16; [0043], ll. 1-4) the use of a second optical fiber corresponding to an output of the DUT.  The examiner further takes Office Notice that it is well-known in the art to test at both the input and output of a PLC shown for example in figure 5 of Froggatt.  The examiner has cited multiple additional references that show this feature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motamedi where a DUT with and a second optical fiber corresponding to an output of the DUT in order to provide the advantage of increased versatility in testing a PLC one can gain additional understanding of a well-known optical device which is already suggested could be measured by the method of Motamedi, further as noted checking optical systems via their inputs/output optical ports is one of the most common and expected choices for a measurement system to rely on. 
As to claims 9 and 16, Motamedi discloses a system, wherein a range of the segmented windows corresponds to a resolution of the plurality of wavelengths ([0041]; [0042]; where the examiner notes that since applicant has not claimed in any manner how the windows correspond to the wavelengths, the examiner is interpreting that the relationship as disclosed in the noted paragraphs as the corresponding link).

 As to claims 11 and 18, Motamedi discloses a system, wherein the instructions further cause the processor to: stitch together a first signal corresponding to the FFT within the segmented windows of the first beat signal (i.e. from FFT 340a) and a second signal corresponding to the FFT within the segmented windows of the second beat signal (i.e. signal from FFT 340b) to generate the output signal for determining one or more characteristics of the wide dynamic range photonic device (result in figure 2) ([0034]; [0037]).
Allowable Subject Matter
Claims 5-7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
modify a scan rate corresponding to the measurement beam based on a distance between the first optical fiber and the second optical fiber.
As to claims 14 and 20, the prior art taken alone or in combination fails to teach or disclose a system or method comprising: a switching system including a plurality of switches arranged between the interferometer and the first and second optical fibers of the DUT, wherein the instructions cause the processor to: generate one or more control signals for switching between generation of the output signal for determining the one or more characteristics of the DUT, optical fiber alignment for the first optical fiber, and optical fiber alignment for the second optical fiber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886